DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-7, 10-12, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akan (US 20170320211 A1)
Regarding claim 1, Akan teaches A machine tool system comprising (Claim 1: A system for programming an industrial robot): a machine tool controller that controls a machine tool (Fig. 1 element 2 portable control unit [0002] The robot can perform operations, such as welding, gluing, painting, grinding, picking, and assembly at the workstations.); and a robot preprocessor that is connected to the machine tool controller in a manner to allow transmission and reception of data ([0065] a robot controller 5 configured to control the motions of the robot, and a portable control unit 2 having a user interface adapted to communicate with the robot controller and to enable programming of the motions of the manipulator.), wherein the machine tool controller comprises: an operation panel which sets an operation parameter of a robot and which enables a manual operation of the robot ([0002] The robot can perform operations, such as welding, gluing, painting, grinding, picking, and assembly at the workstations. [0065] portable control unit 2 having a user interface.  The TPU further comprises an enabling device, for example, a dead man's switch or a push button, which has to be pressed by the operator to enable manual control of the robot by the TPU. ); a robot preprogram generator which generates a robot preprogram using the set operation parameter and the manual operation ([0017] Each of the programming blocks comprises preprogrammed robot code for carrying out a part of a task. [0065] the general-purpose device is provided with one or more software modules adapted to configure the existing user interface of the device to enable a user to input jog instructions to the device, and to generate and send jog commands to the robot controller in response to user interactions with the user interface.); a controller which controls the machine tool by executing a machine tool program and which transmits the robot preprogram to the robot preprocessor (Fig. 1 element 2 portable control unit [0002] The robot can perform operations, such as welding, gluing, painting, grinding, picking, and assembly at the workstations. [0065] the general-purpose device is provided with one or more software modules adapted to configure the existing user interface of the device to enable a user to input jog instructions to the device, and to generate and send jog commands to the robot controller in response to user interactions with the user interface.); and a notifier which notifies manual operation information to the robot ([0065] operator to enable manual control of the robot), and the robot preprocessor comprises: a robot preprogram executer which receives the robot preprogram transmitted from the machine tool controller and outputs a control command to a robot controller which controls the robot according to the robot preprogram (Fig. 1 element 2 portable control unit [0002] The robot can perform operations, such as welding, gluing, painting, grinding, picking, and assembly at the workstations. [0065] the general-purpose device is provided with one or more software modules adapted to configure the existing user interface of the device to enable a user to input jog instructions to the device, and to generate and send jog commands to the robot controller in response to user interactions with the user interface.); and a control command outputter which outputs a robot control command based on the manual operation information. ([0088] The implementation of the steps 40-54 are preferably made by a computing unit comprising software code portions, such as a computer program, comprising instructions for carrying out the steps of the method, and hardware, such as a processor, memory and input/output devices, for carrying out the instructions of the computer program)
Regarding claim 5, Akan teaches wherein the controller of the machine tool controller executes a machine tool program, and transmits the robot preprogram to the robot preprocessor based on a name of the robot preprogram described in the machine tool program.  ([0098] In FIG. 7f a simple case is shown (“GripperGrasp”), the text explains the next action, and when the operator approves this step then the action will be executed.)
Regarding claim 6, Akan teaches wherein the robot preprogram generator of the machine tool controller generates a template screen for each stylized operation of the robot, and displays the template screen on a display of the operation panel, and the operation parameter is set on the template screen.  ([0095] FIGS. 7a-h shows examples of a sequence of views in a second graphical user interface for programming the robot. The operator starts the application and a start page is shown. The operator can choose between creating a new product or load an already existing one from file. When a product has been loaded, the product name is displayed together with other information for that specific product. )
Regarding claim 7, Akan teaches wherein the robot preprogram generator of the machine tool controller indexes the robot using the set operation parameter, and, when the indexed position of the robot is finely adjusted by the manual operation, generates the robot preprogram while reflecting a position after the fine adjustment in the operation parameter.  ([0017] the graphical user interface enables a user to input or adjust parameters needed for carrying out the part of the task.[0020] The operator's job is just to define the details of the task to be carried out by the robot at each of the workstation. This is done by following the second wizard generated by the guiding tool, e.g. how to pick up an object from an input palette, and fine adjustments of how to insert an object into a machine. This gives the operator the freedom to specify paths and points at each station for different types of parts to create different types of products.)
Regarding claim 10, Akan teaches wherein the robot preprocessor is equipped on the machine tool controller.  (Fig. 1 element 5 robot controller and element 2 second computing unit)
Regarding claim 11, Akan teaches wherein the robot preprocessor is equipped on the robot controller.  ([0066] the system comprises the first computing unit 1 and the second computing unit 2. However, in another embodiment it is possible to have only one computing unit.)
Regarding claim 12, Akan teaches A machine tool system comprising (Claim 1: A system for programming an industrial robot): a machine tool controller that controls a machine tool (Fig. 1 element 2 portable control unit [0002] The robot can perform operations, such as welding, gluing, painting, grinding, picking, and assembly at the workstations.); and a robot preprocessor that is connected to the machine tool controller in a manner to allow transmission and reception of data ([0065] a robot controller 5 configured to control the motions of the robot, and a portable control unit 2 having a user interface adapted to communicate with the robot controller and to enable programming of the motions of the manipulator.), wherein the machine tool controller comprises: an operation panel which sets an operation parameter of a robot and which enables a manual operation of the robot ([0002] The robot can perform operations, such as welding, gluing, painting, grinding, picking, and assembly at the workstations. [0065] portable control unit 2 having a user interface.  The TPU further comprises an enabling device, for example, a dead man's switch or a push button, which has to be pressed by the operator to enable manual control of the robot by the TPU. ); and a first processor configured to, by executing a first program stored in a first memory: generate a robot preprogram using the set operation parameter and the manual operation ([0017] Each of the programming blocks comprises preprogrammed robot code for carrying out a part of a task. [0065] the general-purpose device is provided with one or more software modules adapted to configure the existing user interface of the device to enable a user to input jog instructions to the device, and to generate and send jog commands to the robot controller in response to user interactions with the user interface.); - 24 -execute a machine tool program to control the machine tool, and transmit the robot preprogram to the robot preprocessor (Fig. 1 element 2 portable control unit [0002] The robot can perform operations, such as welding, gluing, painting, grinding, picking, and assembly at the workstations. [0065] the general-purpose device is provided with one or more software modules adapted to configure the existing user interface of the device to enable a user to input jog instructions to the device, and to generate and send jog commands to the robot controller in response to user interactions with the user interface.); and notify manual operation information to the robot ([0065] operator to enable manual control of the robot), and the robot preprocessor comprises: a second processor configured to, by executing a second program stored in a second memory: receive the robot preprogram transmitted from the machine tool controller (Fig. 1 element 2 portable control unit [0002] The robot can perform operations, such as welding, gluing, painting, grinding, picking, and assembly at the workstations. [0065] the general-purpose device is provided with one or more software modules adapted to configure the existing user interface of the device to enable a user to input jog instructions to the device, and to generate and send jog commands to the robot controller in response to user interactions with the user interface.); output a control command to a robot controller which controls the robot according to the robot preprogram; and output a robot control command based on the manual operation information.  ([0088] The implementation of the steps 40-54 are preferably made by a computing unit comprising software code portions, such as a computer program, comprising instructions for carrying out the steps of the method, and hardware, such as a processor, memory and input/output devices, for carrying out the instructions of the computer program)
Regarding claim 16, Akan teaches wherein the first processor is further configured to, by executing the first program: execute a machine tool program; and transmit the robot preprogram to the robot preprocessor based on a name of the robot preprogram described in the machine tool program.  ([0098] In FIG. 7f a simple case is shown (“GripperGrasp”), the text explains the next action, and when the operator approves this step then the action will be executed.)
Regarding claim 17, Akan teaches wherein the first processor is further configured to, by executing the first program: generate a template screen for each stylized operation of the robot, and display the template screen on a display of the operation panel; and set the operation parameter on the template screen.  ([0095] FIGS. 7a-h shows examples of a sequence of views in a second graphical user interface for programming the robot. The operator starts the application and a start page is shown. The operator can choose between creating a new product or load an already existing one from file. When a product has been loaded, the product name is displayed together with other information for that specific product. )
Regarding claim 18, Akan teaches wherein the first processor is further configured to, by executing the first program: index the robot using the set operation parameter; and when the indexed position of the robot is finely adjusted by the manual operation, generate the robot preprogram while reflecting a position after the fine adjustment in the operation parameter. ([0017] the graphical user interface enables a user to input or adjust parameters needed for carrying out the part of the task.[0020] The operator's job is just to define the details of the task to be carried out by the robot at each of the workstation. This is done by following the second wizard generated by the guiding tool, e.g. how to pick up an object from an input palette, and fine adjustments of how to insert an object into a machine. This gives the operator the freedom to specify paths and points at each station for different types of parts to create different types of products.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 8-9, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Akan (US 20170320211 A1) in view of Jaekel (US 20170190052 A1).
Regarding claim 2, Akan does not expressly disclose, but Jaekel discloses wherein the machine tool controller further comprises an interference checker which checks presence or absence of interference between the machine tool and the robot based on 3D models of the machine tool and the robot.  ([0076] A freedom-from-collision constraint function can be implemented in such a way that it outputs 1 as the value, if there is a collision of the 3D CAD models of the surrounding area with the 3D CAD models of the robot or a collision of the robot with itself. This calculation of the collision can be carried out, inter alia, by intersecting the triangular meshes of the 3D CAD models, to which end, if necessary, the standard libraries may be used. If there is no collision, 0 is returned)
In this way, the system of Jaekel includes the inventive computer program product for a manipulator process and/or an assembly process ([0027]). Like Akan, Jaekel is concerned with teaching robot process.
Therefore, from these teachings of Akan and Jaekel, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Jaekel to the system of Akan since doing so would enhance the system by using 3D models to check the collision of a robot with itself.
Regarding claim 3, Akan does not expressly disclose, but Jaekel discloses wherein - 22 -the robot preprocessor further comprises a communicator which transmits a joint angle of the robot to the machine tool controller ([0075] The joint angle constraint function, the joint velocity constraint function and the joint acceleration constraint function represent directly the n dimensional vectors of the current position, the velocity and the acceleration of the degrees of freedom of motion in the robotic system.), and the interference checker checks the presence or absence of the interference between the machine tool and the robot using the joint angle of the robot.  ([0076] A freedom-from-collision constraint function can be implemented in such a way that it outputs 1 as the value, if there is a collision of the 3D CAD models of the surrounding area with the 3D CAD models of the robot or a collision of the robot with itself. This calculation of the collision can be carried out, inter alia, by intersecting the triangular meshes of the 3D CAD models, to which end, if necessary, the standard libraries may be used. If there is no collision, 0 is returned)
In this way, the system of Jaekel includes the inventive computer program product for a manipulator process and/or an assembly process ([0027]). Like Akan, Jaekel is concerned with teaching robot process.
Therefore, from these teachings of Akan and Jaekel, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Jaekel to the system of Akan since doing so would enhance the system by using 3D models to check the collision of a robot with itself.
Regarding claim 4, Akan does not expressly disclose, but Jaekel discloses wherein the machine tool controller further comprises a communicator which transmits the 3D model of the machine tool to the robot preprocessor, and the robot preprogram executer generates a path of the robot which avoids interference with the machine tool based on the 3D model, and outputs the control command.  ([0076] A freedom-from-collision constraint function can be implemented in such a way that it outputs 1 as the value, if there is a collision of the 3D CAD models of the surrounding area with the 3D CAD models of the robot or a collision of the robot with itself. This calculation of the collision can be carried out, inter alia, by intersecting the triangular meshes of the 3D CAD models, to which end, if necessary, the standard libraries may be used. If there is no collision, 0 is returned)
In this way, the system of Jaekel includes the inventive computer program product for a manipulator process and/or an assembly process ([0027]). Like Akan, Jaekel is concerned with teaching robot process.
Therefore, from these teachings of Akan and Jaekel, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Jaekel to the system of Akan since doing so would enhance the system by using 3D models to check the collision of a robot with itself.
Regarding claim 8, Akan teaches wherein - 23 -the machine tool controller further comprises a first storage unit which stores the robot preprogram, and the robot preprocessor further comprises a second storage unit which stores the robot preprogram (Fig. 1 element 18 second memory element 26 memory)
Akan does not expressly disclose, but Jaekel discloses and the 3D model and the 3D model transmitted from the machine tool controller.  ([0076] A freedom-from-collision constraint function can be implemented in such a way that it outputs 1 as the value, if there is a collision of the 3D CAD models of the surrounding area with the 3D CAD models of the robot or a collision of the robot with itself. This calculation of the collision can be carried out, inter alia, by intersecting the triangular meshes of the 3D CAD models, to which end, if necessary, the standard libraries may be used. If there is no collision, 0 is returned)
In this way, the system of Jaekel includes the inventive computer program product for a manipulator process and/or an assembly process ([0027]). Like Akan, Jaekel is concerned with teaching robot process.
Therefore, from these teachings of Akan and Jaekel, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Jaekel to the system of Akan since doing so would enhance the system by using 3D models to check the collision of a robot with itself.
Regarding claim 9, Akan teaches wherein the robot preprogram are read from the first storage unit of the machine tool controller, are transmitted to the robot preprocessor, ([0077] the second computing unit 2 is configured to receive the guiding tool and the robot program file including robot code for the workstations from the first computing unit, and includes a memory location 26 for storing the guiding tool and the robot code.) and are stored in the second storage unit each time there is a request for execution of the robot preprogram during execution of the machine tool program.  ([0070] The system comprises a second memory location 18 for storing the defined workstations and the selected sequences of programming blocks. The system may comprise a library of defined workstations. When a new workstation has been defined, it can be stored in the library and can be used later for defining other robot cells. The user can choose to define a new workstation or to use a previously defined workstation from the library.)
Akan does not expressly disclose, but Jaekel discloses and the 3D model ([0076] A freedom-from-collision constraint function can be implemented in such a way that it outputs 1 as the value, if there is a collision of the 3D CAD models of the surrounding area with the 3D CAD models of the robot or a collision of the robot with itself. This calculation of the collision can be carried out, inter alia, by intersecting the triangular meshes of the 3D CAD models, to which end, if necessary, the standard libraries may be used. If there is no collision, 0 is returned)
In this way, the system of Jaekel includes the inventive computer program product for a manipulator process and/or an assembly process ([0027]). Like Akan, Jaekel is concerned with teaching robot process.
Therefore, from these teachings of Akan and Jaekel, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Jaekel to the system of Akan since doing so would enhance the system by using 3D models to check the collision of a robot with itself.
Regarding claim 13, Akan does not expressly disclose, but Jaekel discloses wherein the first processor is further configured to, by executing the first program: check presence or absence of an interference between the machine tool and the robot based on 3D models of the machine tool and the robot.  ([0076] A freedom-from-collision constraint function can be implemented in such a way that it outputs 1 as the value, if there is a collision of the 3D CAD models of the surrounding area with the 3D CAD models of the robot or a collision of the robot with itself. This calculation of the collision can be carried out, inter alia, by intersecting the triangular meshes of the 3D CAD models, to which end, if necessary, the standard libraries may be used. If there is no collision, 0 is returned)
In this way, the system of Jaekel includes the inventive computer program product for a manipulator process and/or an assembly process ([0027]). Like Akan, Jaekel is concerned with teaching robot process.
Therefore, from these teachings of Akan and Jaekel, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Jaekel to the system of Akan since doing so would enhance the system by using 3D models to check the collision of a robot with itself.
Regarding claim 14, Akan does not expressly disclose, but Jaekel discloses wherein the second processor is further configured to, by executing the second program: transmit a joint angle of the robot to the machine tool controller ([0075] The joint angle constraint function, the joint velocity constraint function and the joint acceleration constraint function represent directly the n dimensional vectors of the current position, the velocity and the acceleration of the degrees of freedom of motion in the robotic system.), and the first processor is configured to check the presence or absence of the interference between the machine tool and the robot using the joint angle of the robot.  .  ([0076] A freedom-from-collision constraint function can be implemented in such a way that it outputs 1 as the value, if there is a collision of the 3D CAD models of the surrounding area with the 3D CAD models of the robot or a collision of the robot with itself. This calculation of the collision can be carried out, inter alia, by intersecting the triangular meshes of the 3D CAD models, to which end, if necessary, the standard libraries may be used. If there is no collision, 0 is returned)
In this way, the system of Jaekel includes the inventive computer program product for a manipulator process and/or an assembly process ([0027]). Like Akan, Jaekel is concerned with teaching robot process.
Therefore, from these teachings of Akan and Jaekel, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Jaekel to the system of Akan since doing so would enhance the system by using 3D models to check the collision of a robot with itself.
Regarding claim 15, Akan does not expressly disclose, but Jaekel discloses wherein the first processor is further configured to, by executing the first program: transmit the 3D model of the machine tool to the robot preprocessor, and the second processor is further configured to: generate a path of the robot which avoids interference with the machine tool based on the 3D model; and output the control command.  ([0076] A freedom-from-collision constraint function can be implemented in such a way that it outputs 1 as the value, if there is a collision of the 3D CAD models of the surrounding area with the 3D CAD models of the robot or a collision of the robot with itself. This calculation of the collision can be carried out, inter alia, by intersecting the triangular meshes of the 3D CAD models, to which end, if necessary, the standard libraries may be used. If there is no collision, 0 is returned)
In this way, the system of Jaekel includes the inventive computer program product for a manipulator process and/or an assembly process ([0027]). Like Akan, Jaekel is concerned with teaching robot process.
Therefore, from these teachings of Akan and Jaekel, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Jaekel to the system of Akan since doing so would enhance the system by using 3D models to check the collision of a robot with itself.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642.  The examiner can normally be reached on 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        

/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664